Motion for reargument granted, without costs, to the extent that the decretal paragraph of this court’s decision dated January 16, 1986 [116 AD2d 850] is amended to read as follows: "Judgment modified, on the law and the facts, with costs to *842defendant, by deleting the three decretal paragraphs; substitute therefor a provision declaring that defendant has an easement by grant over plaintiffs’ land, that the easement follows the roadway recently constructed by plaintiffs and continues from the end of the paved roadway along the edge of the pond to defendant’s property as had been customary after construction of the pond and that the easement has not been extinguished; and, as so modified, affirmed”, and that the ordering paragraph of this court’s order entered March 3, 1986 is amended to read as follows: "ordered that the judgment so appealed from be and hereby is modified, on the law and the facts, with costs to defendant, by deleting the three decretal paragraphs; substitute therefor a provision declaring that defendant has an easement by grant over plaintiffs’ land, that the easement follows a roadway recently constructed by plaintiffs and continues from the end of the paved roadway along the edge of the pond to defendant’s property as had been customary after construction of the pond, and that the easement has not been extinguished; and, as so modified, affirmed”.
Motion for permission to appeal to the Court of Appeals denied, without costs. Mahoney, P. J., Kane, Casey, Weiss and Levine, JJ., concur.